Citation Nr: 9925278
Decision Date: 09/03/99	Archive Date: 11/08/99

DOCKET NO. 97-29 244               DATE SEP 3, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Manila, Philippines

THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the
residuals of a gunshot wound to Muscle Group III of the left
(minor) arm.

INTRODUCTION

The veteran had recognized guerrilla service from January 1944 to
September 1945.

This case was previously before the Board of Veterans' Appeals
(Board) in March 1998, at which time it was REMANDED for additional
development. The case is now, once more, before the Board for
appellate review.

FINDING OF FACT

Manifestations of the veteran's service-connected gunshot wound are
currently productive of not more than a moderate to moderately
severe injury to Muscle

Group III, that is, the intrinsic muscles of the shoulder girdle,
of the left (minor) arm.

CONCLUSION OF LAW

An evaluation in excess of 20 percent for the service-connected
residuals of a gunshot wound to Muscle Group III of the left
(minor) arm is not warranted. 38 U.S.C.A. 1155, 5107 (West 1991 &
Supp. 1998); 38 C.F.R. 4.56, 4.73 and Part 4, Code 5303 (1998).

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

On Department of Veterans Affairs (VA) orthopedic examination in
September 1954, it was noted that, in May 1945, while involved in
an active campaign against enemy forces, the veteran sustained a
through-and-through gunshot wound to his left arm.

In correspondence of December 1996, the veteran's private physician
stated that he had treated the veteran for an "ulceration of the
wound, left arm Med. Mg III, with numbness of said left arm sec. to
GSW."

On more recent VA examination in July 1997, the veteran complained
of pain in his left arm. Physical examination revealed a 1 -
centimeter scar at the point of entry and exit of the projectile in
question, neither of which were tender. There was no evidence of
any neurologic deficit, and no muscle atrophy or hernia. Further
examination was likewise negative for evidence of either swelling
or deformity. Range of motion measurements of the veteran's left
shoulder showed flexion and extension to 90 degrees, with external
rotation to 40 degrees and internal rotation to 30 degrees.
Abduction was from 0 to 150 degrees, with adduction from 0 to

- 2 -

30 degrees. Range of motion measurements for the veteran's left
elbow showed flexion from 0 to 160 degrees, and full extension.

Radiographic studies of the veteran's left upper arm were negative
for retained metallic foreign bodies or any fracture of the left
humerus. Similar studies of the veteran's left shoulder showed
minimal changes of hypertrophic arthritis and periarthritis, with
limited arm raising at the left shoulder, and no obvious traumatic
residuals. Radiographic studies of the veteran's left elbow were
consistent with the presence of minimal degenerative arthritis.

In the opinion of the examiner, the veteran displayed "more than
normal movement" of the left shoulder and left elbow. There was no
evidence of any instability, or of weakened movement,
incoordination, or excess fatigability. According to the examining
physician, the veteran's gunshot wound involved only Muscle Group
III, "which has no deficits."

Private outpatient treatment records covering the period from March
1997 to July 1998 show treatment during that time for various left
upper extremity problems. In March 1997, the veteran complained of
numbness and pain in his left arm, and the "whole of his left upper
extremity." Physical examination showed evidence of through-and-
through healed scars of the left arm, with limitation of motion and
diminished sensation of the left forearm and hand. In January 1998,
the veteran once again complained of left upper extremity pain and
numbness. Limitation of motion was also noted. It was recommended
at that time that the veteran continue his medication and physical
therapy, and return for follow-up in 6 months.

On VA orthopedic examination in October 1998, the veteran
complained of pain in his left shoulder, as well as over the left
deltoid area. The veteran stated that this pain was aggravated by
cold weather, and relieved by rest. Noted at the time of
examination was that there was no additional limitation of motion
or impairment attributable to "flare-ups." The sole muscle group
involved in the veteran's injury was Muscle Group III, and there
was no evidence of any neurovascular injury. It

- 3 -

was noted that, with the exception of his left shoulder, the
veteran was "very mobile," and able to perform activities of daily
living without assistance.

On physical examination there were present .5 centimeter entry and
exit wound scars which were nontender and flat, with no evidence of
adhesions. There was similarly no evidence of any atrophy of the
muscle group, or of herniation, or lower joint nerve damage. Range
of motion studies of the veteran's left shoulder showed passive
flexion to 100 degrees, with extension to 30 degrees, internal and
external rotation to 80 degrees, and abduction to 100 degrees.
Active range of motion showed flexion from 0 to 90 degrees, with
extension to 10 degrees, internal and external rotation to 70
degrees and abduction to 90 degrees. In the opinion of the
examiner, the veteran was "fully functional" despite complaints
regarding his left shoulder and wound scars. The muscle group
penetrated was described as "essentially normal," without any signs
of atrophy, weakness or tenderness. The pain present in the
veteran's left shoulder was felt to be "more attributable to
degenerative osteoarthritis" (than residuals of a gunshot wound).

On recent VA neurologic examination in October 1998, the veteran
complained of "pain and numbness" over his left arm. On physical
examination, there was no evidence of motor weakness or sensory
deficit or of any atrophy or trophic changes. Deep tendon reflexes
were positive on all fours, and there were no pathological
reflexes. In the opinion of the examiner, the veteran displayed "no
evidence of peripheral neuropathy or mononeuropathy."

Analysis

In evaluating the severity of a particular disability, it is
essential to consider its history. Schafrath v. Derwinski, 1 Vet.
App. 589 (1991); 38 C.F.R. 4.1, 4.2 (1998). However, where
entitlement to compensation has already been established, and an
increase in the disability rating is at issue, the present level of
disability is of primary concern. Though a rating specialist is
directed to review the recorded history of a disability in order to
make a more accurate evaluation, VA regulations

- 4 -

do not give past medical reports precedence over current findings.
Francisco v. Brown, 7 Vet. App. 55 (1994).

Percentage evaluations are determined by comparing the
manifestations of a particular disorder with the requirements
contained in the VA Schedule for Rating Disabilities (Rating
Schedule). 38 C.F.R. Part 4 (1998). Disability evaluations, in
general, are intended to compensate for the average impairment of
earning capacity resulting from a service-connected disability.
They are primarily determined by comparing objective clinical
findings with the criteria set forth in the Rating Schedule. 38
U.S.C.A. 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).

For VA rating purposes, the cardinal signs and symptoms of muscle
disability are loss of power, weakness, a lower threshold to
fatigue, fatigue/pain, impairment of coordination, and uncertainty
of movement. Muscle disabilities resulting from muscle injuries are
to be classified as slight, moderate, moderately severe or severe,
with a slight injury characterized by minimal scarring, and no
evidence of fascial defect, atrophy or impaired tonus, or any
impairment of function or metallic fragments retained in the muscle
tissue. A moderate injury would be characterized by entrance and
(if present) exit scars which are small or linear, some loss of
deep fascia or muscle substance, or impairment of muscle tonus and
loss of power, or a lower threshold to fatigue when compared to the
sound side. A moderately severe muscle injury would be
characterized by entrance and (if present) exit scars indicating
the track of the missile through one or more muscle groups, with
indications on palpation of loss of deep fascia, muscle substance,
or normal firm resistance of muscles compared to the sound side.
Tests of strength and endurance compared with the sound side would
demonstrate positive evidence of impairment. Severe muscle
disability would be characterized by ragged, depressed and adherent
scars indicating a wide damage to muscle groups in the muscle
tract, with palpation demonstrating a loss of deep fascia or muscle
substance, or soft flabby muscles in the wound area. The muscles
would swell and harden abnormally in contraction, and tests of
strength, endurance or coordinated movements when compared with the
corresponding muscles of the uninjured side would indicate severe
impairment of function. 38 C.F.R. 4.56 (1998).

- 5 -

It is the intent of the Schedule for Rating Disabilities to
recognize painful motion with joint or periarticular pathology as
productive of disability. 38 C.F.R. 4.59 (1998). This is to say
that, even absent a definable limitation of motion, where there is
functional disability due to pain, supported by adequate pathology,
compensation may be warranted. 38 C.F.R. 4.40 (1998).

In the present case, a review of the record discloses that, in May
1945, while in service, the veteran sustained a through-and-through
gunshot wound to his left arm.

While in December 1996, the veteran's private physician wrote that
he had treated the veteran for an ulceration of a wound involving
Muscle Group III accompanied by numbness of the left arm, on more
recent VA examination in July 1997, there was "more than normal"
movement of the veteran's left shoulder and elbow, and no evidence
of any neurologic deficit. That examination was similarly negative
for any evidence of atrophy or of instability, weakened movement,
incoordination, or excess fatigability.

The Board concedes that, on more recent VA orthopedic examination
in October 1998, the veteran complained of pain in his left
shoulder and in the deltoid area of his left arm, which was
somewhat aggravated by cold weather, but relieved by rest. However,
it was noted at that time that, with the exception of the veteran's
left shoulder, he was "very mobile," and could perform activities
of daily living without assistance. No neurovascular injuries were
in evidence, and there was no evidence of any additional limitation
of motion or functional impairment due to "flare-ups." The
veteran's 5-centimeter entry and exit wound scars were nontender,
flat, and without adhesions. There was no evidence of any atrophy
of the affected muscle group, or of herniation, or of lower joint
nerve damage. In the opinion of the examiner, the veteran was
"fully functional" despite complaints over his left shoulder and
wound scars. Additionally noted was that the muscle group
penetrated by the missile was "essentially normal," without any
signs of atrophy, weakness or tenderness. The pain present in the
veteran's left shoulder was felt to be "more

- 6 -

attributable" to degenerative osteoarthritis (than to the veteran's
service-connected gunshot wound).

The veteran's service-connected residuals of a gunshot wound to his
left (minor) arm are rated on the basis of injury to Muscle Group
III, that is, the intrinsic muscles of the shoulder girdle. 38
C.F.R. Part 4, Code 5303 (1998). In that regard, the 20 percent
evaluation currently in effect contemplates the presence of
moderate or moderately severe injury to that muscle group. In order
to warrant an increased evaluation, there would, of necessity, need
to be demonstrated the presence of severe injury to Muscle Group
III.

The Board observes that on July 3, 1997, prior to the promulgation
of a final decision on the veteran's claim for entitlement to an
increased rating for the service-connected residuals of a gunshot
wound to the left arm, there became effective new VA regulations
governing the evaluation of service-connected muscle injuries. 62
Fed. Reg. 30,235 (1997). When a law or regulation changes after a
claim has been filed or reopened, but before the administrative or
judicial appeals process has been concluded, the version more
favorable to an appellant applies unless Congress provided
otherwise, or permitted the Secretary to do otherwise, and the
Secretary does so. Marcoux v. Brown, 10 Vet. App. 3 (1996); Karnas
v. Derwinski, 1 Vet. App. 308 (1991). However, in the case at hand,
a review of pertinent regulatory provisions discloses that there
have been no substantive changes to the schedular criteria
governing the evaluation of service connected muscle injuries.

As noted above, the veteran has been described as "fully
functional" despite complaints involving his left shoulder and
wound scars. Moreover, on recent VA neurologic examination in
October 1998, there was no evidence of any motor or sensory
deficit, or of peripheral neuropathy or mononeuropathy. Based on
such findings, the Board is of the opinion that the veteran's
service-connected residuals of a gunshot wound to the left arm are
adequately represented by the 20 percent currently in effect. This
is to say that the veteran does not suffer from more than moderate
to moderately severe disability as a result of his service-
connected gunshot wound. In any case, there is no evidence that the
veteran's service-

- 7 -

connected gunshot wound has resulted in severe disability, as
demonstrated by a loss of deep fascia or muscle substance, or
severe impairment of muscle function. 38 C.F.R. 4.56, Part 4, Code
5303 (1998). Accordingly, the veteran's claim for an increased
evaluation must be denied.

ORDER

An evaluation in excess of 20 percent for the service-connected
residuals of a gunshot wound to Muscle Group III of the left
(minor) arm is denied.

S.F. Sylvester
Acting Member, Board of Veterans' Appeals

8 -


